United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS                 February 9, 2007
                         FOR THE FIFTH CIRCUIT

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-40317
                            Summary Calendar
                        _______________________

                              JOHN AGUIRRE,

                                                     Plaintiff-Appellant,

                                  versus

                     NUECES COUNTY, TEXAS, ET AL.,

                                                    Defendants-Appellees.



          On Appeal from the United States District Court
                 for the Southern District of Texas
                           No. 2:04-CV-275


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

           Inmate John Aguirre appeals the district court’s grant of

summary judgment to Nueces County on his 42 U.S.C. § 1983 claim

stemming from an alleged beating by unknown prison guards.                 The

district court found that Aguirre failed to present any evidence of

an inadequate training or hiring policy by Nueces County that could

form the basis of municipal liability.             As we agree with the

conclusions of the district court, we AFFIRM.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
             This court reviews a district court’s grant of summary

judgment de novo, applying the same standards as the trial court.

MacLachlan v. ExxonMobil Corp., 350 F.3d 472, 478 (5th Cir. 2003).

A   court    should   grant   summary       judgment   when    “the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”            FED. R. CIV. P. 56(c).      “If the

nonmovant fails to make a showing on an element for which he bears

the burden of proof, the movant is entitled to judgment as a matter

of law.”     Whelan v. Winchester Prod. Co., 319 F.3d 225, 228 (5th

Cir. 2003).       “[M]ere conclusory allegations are not competent

summary judgment evidence, and such allegations are insufficient,

therefore, to defeat a motion for summary judgment.”                     Eason v.

Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

             For Nueces County to be liable for the acts of the

unknown prison guards, Aguirre must show:               “(1) the training or

hiring      procedures   of    the   municipality’s           policymaker      were

inadequate, (2) the municipality’s policymaker was deliberately

indifferent in adopting the hiring or training policy, and (3) the

inadequate      hiring   or   training       policy    directly       caused   the

plaintiff's injury.”      Baker v. Putnal, 75 F.3d 190, 200 (5th Cir.

1996).      Although the county’s motion for summary judgment relied

primarily on assertions that no beating occurred by any state


                                        2
actor, it remained Aguirre’s burden to present some evidence to

establish a genuine issue of material fact as to whether Nueces

County had an inadequate training or hiring policy that led to his

alleged injuries.      See Celotex Corp. v. Catrett, 477 U.S. 317, 322,

106 S. Ct. 2548, 2552 (1986) (summary judgment must be granted

“against   a   party   who   fails   to   make   a   showing   sufficient   to

establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at

trial”).

           Citing Snoddy v. City of Nocagdoches, 98 F.App’x 338, 343

(5th Cir. 2004), Aguirre contends that he was not provided with

adequate notice and an opportunity to respond to the grounds on

which the district court granted summary judgment.                Unlike the

cases cited in Snoddy and relied on by Aguirre, however, Nueces

County moved for summary judgment on the grounds on which it was

ultimately granted:      a lack of evidence to support the allegations

in the complaint. Aguirre had the opportunity to file a responsive

brief and present evidence to carry his burden before the court

ruled against him.       While it would have been advisable for the

county to have asserted all of the defective grounds of Aguirre’s

pleadings in its motion for summary judgment, this does not change

Aguirre’s burden to produce some credible evidence to support his

claims.    As he failed to do this, the district court properly

granted summary judgment to the county.


                                      3
            Aguirre also argues that the district court improperly

denied him additional discovery before granting summary judgment.

This court reviews discovery orders for abuse of discretion.

Leatherman v. Tarrant County Narcotics & Coordination Unit, 28 F.3d
1388, 1395 (5th Cir. 1994).       To obtain a continuance of a motion

for summary judgment in order to conduct further discovery, a party

must indicate why he needs additional discovery and how that

discovery will create a genuine issue of material fact.          Id.   The

party “may not simply rely on vague assertions that additional

discovery    will   produce   needed,   but   unspecified   facts.”    Id.

(quoting Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1442 (5th

Cir.1993)).

            In this case, Aguirre had sufficient opportunity for

discovery; he had the opportunity to view videotapes and interview

inmates and was provided with numerous witness statements generated

by Nueces County.      He has not articulated how further discovery

would help him establish a genuine issue of material fact as to any

inadequate training or hiring practices; therefore the district

court did not abuse its discretion by denying Aguirre further

discovery.

            Aguirre cannot point to any evidence of an inadequate

training or hiring policy by Nueces County sufficient to establish

a genuine issue of material fact on his § 1983 claims.                 The

district court’s judgment is AFFIRMED.


                                    4
5